--------------------------------------------------------------------------------

Exhibit 10.1



 


 
 
 
 
W2 Energy, Inc.
____________________________




SECURITIES PURCHASE AGREEMENT


__________________________
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (this “Agreement”) is made and entered into
effective as of March 30, 2009 (the “Effective Date”) by and between W2 Energy,
Inc., a Nevada corporation (the “Company”), and Access Capital Fund I, LLC, a
Nevada limited liability company (the “Purchaser”).  The Company and Purchaser
shall each be referred to as a “Party” and collectively as the “Parties.”


1.           PURCHASE OF SECURITIES:  On the Closing Date (as hereinafter
defined), subject to the terms and conditions set forth in this Agreement, the
Purchaser hereby agrees to purchase, and the Company hereby agrees to sell, a
Convertible Promissory Note of even date herewith (the “Note”) in the original
principal amount of Twenty Five Thousand Dollars ($25,000.00) (the “Purchase
Price”).  The Note shall be convertible into common stock of the Company (the
“Conversion Shares” and together with the Note, the “Securities”).


2.           CLOSING AND DELIVERY:


a)           Upon the terms and subject to the conditions set forth herein, the
consummation of the purchase and sale of the Note (the “Closing”) shall be held
simultaneous with the execution of this Agreement, or at such other time
mutually agreed upon between the constituent Parties (the “Closing Date”).  The
Closing shall take place at the offices of the Purchaser set forth in Section 6
hereof, or by the exchange of documents and instruments by mail, courier,
facsimile and wire transfer to the extent mutually acceptable to the Parties
hereto.


b)           At the Closing:
 
(i)    The Company shall deliver to the Escrow Agent (as defined in the Escrow
Agreement in the form attached hereto as Exhibit B”) fully executed copies of
the following:
 

  A. the Note in the form attached hereto as Exhibit A;
 
B.
the Escrow Agreement in the form attached hereto as Exhibit B;

 
C.
the Irrevocable Instruction Letter to Transfer Agent in the form attached hereto
as Exhibit C;

 
D.
the Conflict Waiver entered into between the Company and The Lebrecht Group,
APLC; and

 
E.
the security shares as set forth in Section 4(e) hereof.



(ii)    The Company shall deliver to the Purchaser fully executed copies of the
following:


 
A.
the Auditor Agreement in the form attached hereto as Exhibit D; and

 
 
 
Page 1 of 8

--------------------------------------------------------------------------------

 
 
 
B.
the Unanimous Written Consent of Directors of the Company in the form attached
hereto as Exhibit E.



(iii)           The Purchaser shall deliver to the Escrow Agent the Purchase
Price.


3.           REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY PURCHASER:  The
Purchaser hereby represents, warrants and agrees as follows:


a)           Purchase for Own Account.  Purchaser represents that it is
acquiring the Note solely for its own account and beneficial interest for
investment and not for sale or with a view to distribution of the Securities or
any part thereof, has no present intention of selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the same, and does not presently have reason to anticipate a change
in such intention.
 
b)           Ability to Bear Economic Risk.  Purchaser acknowledges that an
investment in the Securities involves a high degree of risk, and represents that
it is able, without materially impairing its financial condition, to hold the
Securities for an indefinite period of time and to suffer a complete loss of its
investment.
 
c)           Access to Information. The Purchaser acknowledges that the
Purchaser has been furnished with such financial and other information
concerning the Company, the directors and officers of the Company, and the
business and proposed business of the Company as the Purchaser considers
necessary in connection with the Purchaser’s investment in the Note.  As a
result, the Purchaser is thoroughly familiar with the proposed business,
operations, properties and financial condition of the Company and has discussed
with officers of the Company any questions the Purchaser may have had with
respect thereto.  The Purchaser understands:


(i)             The risks involved in this investment, including the speculative
nature of the investment;


(ii)            The financial hazards involved in this investment, including the
risk of losing the Purchaser’s entire investment;


(iii)           The lack of liquidity and restrictions on transfers of the
Securities; and


(iv)           The tax consequences of this investment.


The Purchaser has consulted with the Purchaser’s own legal, accounting, tax,
investment and other advisers with respect to the tax treatment of an investment
by the Purchaser in the Note and the merits and risks of an investment therein.

 
 
 
Page 2 of 8

--------------------------------------------------------------------------------

 
 
d)           Securities Part of Private Placement.  The Purchaser has been
advised that the Securities have not been registered under the Securities Act of
1933, as amended (the “Act”), or qualified under the securities law of any
state, on the ground, among others, that no distribution or public offering of
the Securities is to be effected and the Securities will be issued by the
Company in connection with a transaction that does not involve any public
offering within the meaning of section 4(2) of the Act and/or Regulation D as
promulgated by the Securities and Exchange Commission under the Act, and under
any applicable state blue sky authority.  The Purchaser understands that the
Company is relying in part on the Purchaser’s representations as set forth
herein for purposes of claiming such exemptions and that the basis for such
exemptions may not be present if, notwithstanding the Purchaser’s
representations, the Purchaser has in mind merely acquiring the Securities for
resale on the occurrence or nonoccurrence of some predetermined event.  The
Purchaser has no such intention.


e)           Further Limitations on Disposition.  Purchaser further acknowledges
that the Securities are restricted securities under Rule 144 of the Act, and,
therefore, any certificates reflecting the ownership interest in the Securities
will contain a restrictive legend substantially similar to the following:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE HOLDER
THAT SUCH REGISTRATION IS NOT REQUIRED.

 
f)           Accredited Investor Status.  Purchaser is an “accredited investor”
as such term is defined in Rule 501 under the Act because Purchaser was not
formed for the purpose of investing in the Securities, has or will have other
substantial business or investments, and each of its members is an Accredited
Investor.  For purposes hereof, an “Accredited Investor” is one that either:
 
(i)             has a net worth of at least $1,000,000 (including home and
personal property), or


(ii)            had an individual income of more than $200,000 in each of the
two most recent calendar years, and reasonably expects to have an individual
income in excess of $200,000 in the current calendar year; or along with
Purchaser’s spouse had joint income in excess of $300,000 in each of the two
most recent calendar years, and reasonably expects to have a joint income in
excess of $300,000 in the current calendar year.
 
 
 
Page 3 of 8

--------------------------------------------------------------------------------

 

For purposes of this Agreement, “individual income” means “adjusted gross
income” as reported for Federal income tax purposes, exclusive of any income
attributable to a spouse or to property owned by a spouse:  (i) the amount of
any interest income received which is tax-exempt under Section 103 of the
Internal Revenue Code of 1986, as amended, (the “Code”), (ii) the amount of
losses claimed as a limited partner in a limited partnership (as reported on
Schedule E of form 1040), (iii) any deduction claimed for depletion under
Section 611 et seq. of the Code and (iv) any amount by which income from
long-term capital gains has been reduced in arriving at adjusted gross income
pursuant to the provisions of Sections 1202 of the Internal Revenue Code as it
was in effect prior to enactment of the Tax Reform Act of 1986.


For purposes of this Agreement, “joint income” means, “adjusted gross income,”
as reported for Federal income tax purposes, including any income attributable
to a spouse or to property owned by a spouse, and increased by the following
amounts:  (i) the amount of any interest income received which is tax-exempt
under Section 103 of the Internal Revenue Code of 1986, as amended (the “Code”),
(ii) the amount of losses claimed as a limited partner in a limited partnership
(as reported on Schedule E of Form 1040), (iii) any deduction claimed for
depletion under Section 611 et seq. of the Code and (iv) any amount by which
income from long-term capital gains has been reduced in arriving at adjusted
gross income pursuant to the provisions of Section 1202 of the Internal Revenue
Code as it was in effect prior to enactment of the Tax Reform Act of 1986.


For the purposes of this Agreement, “net worth” means (except as otherwise
specifically defined) the excess of total assets at fair market value, including
home and personal property, over total liabilities, including mortgages and
income taxes on unrealized appreciation of assets.


g)           Purchaser Authorization.  The Purchaser is empowered and duly
authorized to enter into this Agreement under any governing document,
partnership agreement, trust instrument, pension plan, charter, certificate of
incorporation, bylaw provision or the like; this Agreement constitutes a valid
and binding agreement of the Purchaser enforceable against the Purchaser in
accordance with its terms; and the person signing this Agreement on behalf of
the Purchaser is empowered and duly authorized to do so by the governing
document or trust instrument, pension plan, charter, certificate of
incorporation, bylaw provision, board of directors or stockholder resolution, or
the like.


4.           REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY COMPANY:  The Company
hereby represents, warrants and agrees as follows:


a)           Authority of Company.  The Company has all requisite authority to
execute and deliver this Agreement and to carry out and perform its obligations
under the terms of this Agreement.
 
 
 
 
Page 4 of 8

--------------------------------------------------------------------------------

 
 
b)           Authorization.  All actions on the part of the Company necessary
for the authorization, execution, delivery and performance of this Agreement by
the Company and the performance of the Company’s obligations hereunder has been
taken or will be taken prior to the issuance of the Note.  This Agreement, when
executed and delivered by the Company, shall constitute valid and binding
obligations of the Company enforceable in accordance with their terms, subject
to laws of general application relating to bankruptcy, insolvency, the relief of
debtors and, with respect to rights to indemnity, subject to federal and state
securities laws.  The Securities will be validly issued, fully paid and
nonassessable, will not violate any preemptive rights, rights of first refusal,
or any other rights granted by the Company, and will be issued in compliance
with all applicable federal and state securities laws, and will be free of any
liens or encumbrances, other than any liens or encumbrances created by or
imposed upon the Purchaser through no action of the Company; provided, however,
that the Securities may be subject to restrictions on transfer under state
and/or federal securities laws as set forth herein or as otherwise required by
such laws at the time the transfer is proposed.
 
c)           Governmental Consents.  All consents, approvals, orders, or
authorizations of, or registrations, qualifications, designations, declarations,
or filings with, any governmental authority required on the part of the Company
in connection with the valid execution and delivery of this Agreement, the
offer, sale or issuance of the Securities, or the consummation of any other
transaction contemplated hereby shall have been obtained, except for notices
required or permitted to be filed with certain state and federal securities
commissions, which notices will be filed on a timely basis.
 
d)           Escrow Agreement; Distribution of Proceeds.  The Company agrees to
enter into the Escrow Agreement, a copy of which is attached hereto as Exhibit B
(the “Escrow Agreement”), which provides for the distribution of the Purchase
Price and the release of the Conversion Shares upon conversion of the Note.


e)           Security Shares.  The Company agrees to deposit with the escrow
agent under the Escrow Agreement that number of shares of its common stock equal
to four (4) times the number of shares necessary to convert the Note on the date
hereof.  The Company further agrees to replenish the shares of its common stock
held in escrow at the request of the Purchaser so that the number of shares is
always equal to at least two (2) times the number of shares necessary to convert
the Note.


f)           Irrevocable Instruction Letter to Transfer Agent; No Change in
Transfer Agent.  The Company agrees to execute the Irrevocable Instruction
Letter to Transfer Agent as set forth in Exhibit C attached hereto and further
agrees that it shall not, in any case, revoke the Irrevocable Instruction to
Transfer Agent or prevent or obstruct in any way the ability of the escrow agent
under the Escrow Agreement to transfer the shares held in escrow.  The Company
further agrees that as long as the Note remains outstanding, the Company will
not change transfer agents without the express written consent of the Purchaser.


g)           Registration Rights.  If the Company at any time proposes to
register any of its securities under the Act, including under an S-1
Registration Statement or otherwise, it will each such time give written notice
to Purchaser of its intention so to do.  Upon the written request of Purchaser
given within 30 days after receipt of any such notice, the Company will use its
best efforts to cause all shares underlying the conversion of the Note to be
registered under the Act (with the securities which the Company at the time
propose to register).  All expenses incurred by the Company in complying with
this section, including without limitation all registration and filing fees,
listing fees, printing expenses, fees and disbursements of all independent
accountants, or counsel for the Company and the expense of any special audits
incident to or required by any such registration and the expenses of complying
with the securities or blue sky laws of any jurisdiction shall be paid by the
Company.
 
 
 
 
Page 5 of 8

--------------------------------------------------------------------------------

 


5.           MISCELLANEOUS:


a)           Binding Agreement.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the Parties.  Nothing in this Agreement, expressed or implied, is
intended to confer upon any third party any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
b)           Governing Law; Venue.  This Agreement shall be governed by and
construed under the laws of the State of Utah as applied to agreements among
Utah residents, made and to be performed entirely within the State of Utah.  The
Parties agree that any action brought to enforce the terms of this Agreement
will be brought in the appropriate federal or state court having jurisdiction
over Salt Lake County, Utah, United States of America.
 
c)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
d)           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
e)           Notices to be given hereunder shall be in writing and shall be
deemed to have been sufficiently given if delivered personally or sent by
overnight courier, or by facsimile transmission.  Notice shall be deemed to have
been received on the date and time of personal or overnight delivery or
facsimile transmission, if received during normal business hours of the
recipient; if not, then on the next business day.
 
Notices to the Company shall be sent to:  
W2 Energy, Inc.
26 Densley Avenue
Toronto, Ontario
Canada  M6M2R1
Attn:  Mike McLaren
Facsimile No.: (416) 248-2024


 
 
 
 
Page 6 of 8

--------------------------------------------------------------------------------

 
 
 
Notices to the Holder shall be sent to:  
Access Capital Fund I, LLC
2975 W. Executive Way, Suite 141
Lehi, Utah  84043
Attn:  Michael Southworth, Manager
Facsimile No.:  ________________

 
f)           Modification; Waiver.  No modification or waiver of any provision
of this Agreement or consent to departure therefrom shall be effective unless in
writing and approved by the Company and the Purchaser.
 
g)           Entire Agreement; Successors.  This Agreement and the Exhibits
hereto constitute the full and entire understanding and agreement between the
Parties with regard to the subjects hereof and no Party shall be liable or bound
to the other Party in any manner by any representations, warranties, covenants
and agreements except as specifically set forth herein.  The representations,
warranties and agreements contained in this Agreement shall be binding on the
Purchaser’s successors, assigns, heirs and legal representatives and shall inure
to the benefit of the respective successors and assigns of the Company and its
directors and officers.
 
h)           Expenses.  Each Party shall pay their own expenses in connection
with this Agreement.  In addition, should either Party commence any action, suit
or proceeding to enforce this Agreement or any term or provision hereof, then in
addition to any other damages or awards that may be granted to the prevailing
Party, the prevailing Party shall be entitled to have and recover from the other
Party such prevailing Party’s reasonable attorneys’ fees and costs incurred in
connection therewith.
 
i)           Currency.  All currency is expressed in U.S. dollars.
 
[remainder of page intentionally left blank; signature page to follow]
 
 
 
 
 
 
 
 
 
 
Page 7 of 8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Securities Purchase
Agreement as of the date first written above.
 


“Company”
 
“Purchaser”
         
W2 Energy, Inc.,
 
Access Capital Fund I, LLC,
 
a Nevada corporation
 
a Nevada limited liability company
                  /s/            Michael McLaren   /s/            Michael
Southworth  
By:           Michael McLaren
 
By:           Michael Southworth
 
Its:           President
 
Its:           Manager
 



 
 
 
 
 
 
 
 
 
 
 
 
Page 8 of 8

--------------------------------------------------------------------------------

 
 
 
Exhibit A


Note
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
A-1

--------------------------------------------------------------------------------

 

 
Exhibit B


Escrow Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B-1

--------------------------------------------------------------------------------

 
 
 
Exhibit C


Irrevocable Instruction Letter to Transfer Agent
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C-1

--------------------------------------------------------------------------------

 

 
Exhibit D


Auditors Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D-1

--------------------------------------------------------------------------------

 

 
Exhibit E


Unanimous Written Consent of Directors of Company
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
E-1

--------------------------------------------------------------------------------